Citation Nr: 1640097	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  08-35 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, depression, anxiety disorder, and panic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1986 to March 1992, with additional Reserve service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  This appeal was previously remanded in February 2012, June 2014, and February 2016.  It has now been returned to the Board for adjudication.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

The preponderance of the competent and probative evidence is against finding that the Veteran has an acquired psychiatric disorder, to include PTSD, bipolar disorder, depression, anxiety disorder, and panic disorder, that is related to her active military service or that was superimposed on a preexisting personality disorder, and a psychosis did not manifest to a compensable degree within one year of separation from service.


CONCLUSION OF LAW

The criteria have not been met for service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, depression, anxiety disorder, and panic disorder.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 4.9, 4.125, 4.127 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA has fulfilled the above requirements.  In a February 2007 VCAA notice letter, the Veteran was duly informed of the evidence needed to establish entitlement to service connection for PTSD.  The issue was last readjudicated in a March 2016 supplemental statement of the case.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all identified records have been obtained and all duties to assist are met.

This case was previously remanded in February 2012, June 2014, and February 2016.  The Board finds that all prior remand instructions have been adequately completed.  Records were requested from the Social Security Administration, which responded in March 2012 that no medical records for the Veteran were available.  VA treatment records were obtained and associated with the claims file.  A VA examination was held in September 2012, and addendum medical opinions were obtained in April 2015 and February 2016.  Together, these medical reports and opinions are adequate to decide the claim, as they were based upon consideration of the Veteran's medical history, and they sufficiently inform the Board of the examiners' judgment and essential rationale.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-106 (2012).  The Board therefore finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

In sum, the Board finds that VA has complied with the VCAA's notification and assistance requirements, and any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claim at issue.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Relevant Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f), which are separate from the general requirements for establishing service connection in 38 C.F.R. § 3.303.  See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Establishing service connection for PTSD requires (1) a diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f).  A mental health diagnosis should conform to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V) (or, prior to 2014, the Fourth Edition [DSM-IV]).  38 C.F.R. § 4.125.

What constitutes credible supporting evidence that a claimed in-service stressor occurred depends on the nature of the claimed stressor.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  VA has consistently defined "engaged in combat with the enemy" to require a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See Sizemore v. Principi, 18 Vet. App. 264, 272 (2004); VAOPGCPREC 12-99 (October 18, 1999).  For stressors unrelated to combat, credible supporting evidence is necessary in order to grant service connection.  "Credible supporting evidence" of a noncombat stressor may be obtained from service records or other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  In this case, the Veteran did not engage in combat with the enemy at any time during her service, and credible supporting evidence is therefore required to grant service connection for PTSD.

This claim for service connection for PTSD is potentially subject to the revision to 38 C.F.R. § 3.304 effective July 13, 2010.  See 38 C.F.R. § 3.304(f)(3).  That revision provides that, in certain circumstances, a veteran who has been diagnosed with PTSD by a VA or VA-contracted psychiatrist or psychologist based on a claimed stressor that is related to the veteran's fear of hostile military or terrorist activity may establish the occurrence of the claimed in-service stressor with lay testimony alone.  In this case, however, the Veteran has not argued to the Board that her stressors are based on fear of hostile military or terrorist activity, nor is there any evidence that the Veteran served in the vicinity or at the time of any military or terrorist activity.  This provision therefore does not apply in the current case.  

38 C.F.R. § 3.304(f)(5) provides that PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).

III.  Analysis

The Veteran asserts that she has an acquired psychiatric disorder which had its onset during her actively military service.  In March 2007, the Veteran submitted a written statement describing an in-service car accident.  She wrote that while a tornado was approaching, her car began to hydroplane and it fell off of a 90-foot cliff.  She wrote that the event was traumatic and caused her to have memory loss.

In correspondence received in February 2008, the Veteran wrote that while in service, she was pressured into a relationship with a senior noncommissioned officer, which resulted in a child, a divorce, and her subsequent personal problems.  She wrote that although her problems began earlier, it was her car accident that then "brought all these issues to the surface."  She also wrote that sexual harassment in service and the car accident led to her anxiety.  The Veteran further explained in a July 2009 statement that after her husband tried to kill her, she was taken out to dinner by her Staff Sergeant, and then woke up in his bed the next morning.  She wrote that she became pregnant, and was discriminated against by her family because her baby was half black.  The baby's father would not financially support her, although she fell in love with him and began an affair with him.  She wrote that by 1993, she was imprisoned due to a drug offence, and lost custody of her son, from which she never recovered.  She wrote that she was "stuck" in these events from 1990 and 1991, and did not feel that she could get past them emotionally.  In March 2012, she wrote that her anxiety began in 1991, and was then exacerbated by the loss of her child in 1993.

A March 2007 letter from the Veteran's Sergeant stated that the Veteran had been in a car accident in service which caused her car to fall over a cliff and resulted in the Veteran requiring treatment for injuries to her back, ribs, and legs.

The Veteran's sister submitted a statement in March 2012.  She wrote that her sister had no signs of depression or anxiety prior to entering the military, and that she enjoyed the service until she was in a car accident, which led to her becoming anxious and depressed.  She wrote that the Veteran now cannot drive without having panic attacks, will not ride in a car when it is raining, and leaves the house very rarely.

The Veteran's service treatment records reflect that in 1991 the Veteran was involved in a motor vehicle accident, in which she injured her back and right knee.  Private treatment records beginning in August 1992 note complaints of back and leg pain, and the Veteran was diagnosed with herniated lumbar disc L4-5 bilaterally, status postoperative removal of ruptured disc.  One August 1992 treatment record noted that there was "probably some degree of hysteria involved" with the Veteran's symptoms.

The Veteran's August 1986 entrance examination found her psychiatric status to be normal.  In November 1990, the Veteran underwent a Caesarian section birth at Fort McClellan.  Her December 1991 separation examination also found her psychiatric status to be normal, and it noted that she was having "current situational stress," but appeared to be coping okay.  On her December 1991 Report of Medical History, the Veteran wrote that she was "often very depressed."  The examiner noted that the Veteran felt depressed over personal problems and had lost 23 pounds in one month, which appeared to be due to anxiety related to severe personal problems.

The Veteran's VA treatment records show a recent history of various psychiatric diagnoses, including PTSD, bipolar disorder, and depression.  In March and June 2011, the Veteran reported having depression, anger, bitterness, and anxiety over everything, especially regarding the loss of her son.  She reported having nightmares and panic attacks since being in a car that went off a 90-foot precipice.  She was diagnosed with bipolar disorder, chronic PTSD, panic disorder with agoraphobia, and crack cocaine and cannabis abuse.  In September 2011, the Veteran attended psychotherapy and reported having trauma in her childhood, domestic abuse, and military sexual trauma which led to a pregnancy.  Her diagnosis of panic disorder, bipolar disorder, and PTSD included a note that PTSD was due to a motor vehicle accident in which she was in a vehicle that went off of a 90-foot precipice.

In February 2012, the Veteran reported being profoundly depressed.  She was noted to have a series of significant stressors, including caring for her mother, the rape of her nephew's wife, and her brother being in jail.  She was diagnosed with bipolar disorder, chronic PTSD, panic disorder with agoraphobia, and crack cocaine and cannabis dependence in remission.  In July 2012, she reported having panic attacks 3 to 4 times a week, and in September 2012 and March 2013 she also reported that she had panic attacks when it rained because it was raining the day she drove off of a cliff while driving in the military.  In June 2013, it was noted that the Veteran refused inpatient or outpatient therapy to assist with healing of her trauma, and instead she used anger and team-splitting as a mode of dealing with her treatment providers which appeared "more like extortion."  The Veteran continued to endorse nightmares and depression in 2013 and 2014.

In September and October 2015, the Veteran was temporarily involuntarily admitted on three separate occasions due to erratic behavior, aggression towards her husband, delusions, and auditory hallucinations.  The Veteran reported having problems with her husband and family members and being distressed by hearing voices.  The Veteran tested positive for benzodiazepines, opiates, and THC, and it was noted that she overused her prescription medications.  In November 2015, the Veteran was involuntarily hospitalized for two weeks due to unstable behavior and auditory hallucinations.  She was diagnosed with psychotic disorder and major depressive disorder, and her behavior was manic and somewhat intrusive.  During her stay, she was given diagnoses of bipolar mania with psychotic features versus schizoaffective disorder bipolar type and schizophrenia, chronic paranoid type, versus schizoaffective disorder, bipolar type.  The Veteran discussed having continued problems with her husband, and she was had bizarre reactions to some of her medications, as well as continued hallucinations.  Towards the end of her hospitalization, her diagnosis was revised to bipolar disorder with psychotic features.  At a December 2015 follow-up, it was noted that the Veteran was under enormous stress with her estranged husband.  The Veteran admitted that she used amphetamines and that this was a major contributor to her recent mental health deterioration.

The Veteran attended a VA examination in August 2007 with a psychiatrist who reviewed the claims file and performed an in-person examination of the Veteran.  The Veteran stated that she experienced sexual harassment from a colleague in the service with whom she ultimately had a relationship.  She stated that she also developed an alcohol problem in service and that she was in a car accident that left her with residual pain.  She stated that her severe psychiatric symptoms began later when she lost custody of her child, which also led to a problem with drugs.  The examiner diagnosed the Veteran with major depressive disorder and panic disorder with agoraphobia.  She found that the Veteran's symptoms had no connection to her accident in service, but were instead due to a childhood history marked by abuse and with choices made later in her personal life, including losing her child.

The Veteran also attended a VA examination in September 2012 with a psychologist.  The examining psychologist reviewed the claims file and examined the Veteran in-person.  The Veteran reported that she still has nightmares about her car accident in the military and tenses up when it is raining.  While the examiner stated that the Veteran's car accident was an adequate potential stressor for PTSD, he found that the Veteran did not have symptoms that met the diagnostic criteria for PTSD.  The Veteran did not have any persistent reexperiencing of the trauma, persistent avoidance of stimuli, or persistent symptoms of increased arousal.  He diagnosed the Veteran with borderline personality disorder (provisional), and noted that she had symptoms of anxiety.  He wrote that VA medical records also showed diagnoses of bipolar disorder, panic disorder with agoraphobia, and PTSD.  The examiner opined that the Veteran's borderline personality disorder clearly and unmistakably preexisted her service, based on her reported physical and sexual abuse in childhood and her suicide attempt as a teenager.  He wrote that it was less likely than not that the preexisting disorder was clearly and unmistakably aggravated by service, explaining that although the Veteran was in a motor vehicle accident in 1991, she received no mental health treatment during service.  He stated that it was possible that the Veteran's military service had enhanced her functioning with regard to her preexisting mental health condition.  He also wrote that it was less likely than not that any psychiatric disorder was related to any event in service, explaining that the Veteran received no diagnoses or treatment in service, and that her reported anxiety and depression due to personal problems in service "more likely than not represent then-current psychosocial and environmental problems."

An April 2015 addendum opinion was obtained from the examiner who performed the August 2007 VA examination.  She wrote that she reviewed the records, and found no evidence that the severity of the Veteran's disability associated with her preexisting psychiatric condition, provisionally diagnosed as borderline personality disorder, increased during her military service and that the severity of her disability was not aggravated by her military service. 

The August 2007 examiner provided an additional addendum opinion in February 2016.  She reviewed all available records.  The examiner stated that there was no information of record to support any service-related aggravation of a preexisting personality disorder, and that the Veteran's current diagnoses were unrelated to her military service.  She stated that the claimed PTSD could not be validated by testing at the time of the last examination due to her invalid response style, and that there was not a valid diagnosis.  Her primary reported stressors at the time of her initial examination were severe childhood abuse and the loss of custody of her child.  She wrote that the Veteran's current diagnosis of panic disorder with agoraphobia was unrelated to military service, and explained that the condition was not present during military service, did not occur until later, and was "a result of poor personal decisions, illicit substance dependence, incarceration, and the loss of custody of her child."  She wrote that the Veteran's diagnosis of unspecified bipolar disorder was also unrelated to military service, as it was based on reported symptoms many years after military service.  She acknowledged that the Veteran reported experiencing anxiety and depression due to personal problems during military service, but that after her 1991 motor vehicle accident, she received no treatment or diagnosis for a mental disorder in service.  She stated that she also questioned the validity of the diagnosis based on the Veteran's extensive use of cocaine and cannabis even after completing a drug treatment program.  She stated that the Veteran's history of cocaine and cannabis use disorder was not related to military service, as it was a condition that started later in her adult life, in the context of making bad personal choices.

After reviewing all of the evidence of record, the Board finds that entitlement to service connection for an acquired psychiatric disorder is not warranted.

The most probative evidence of record indicates that the Veteran does not have a diagnosis of PTSD.  While the Veteran's service records do show that she was in a car accident in service, the weight of the medical evidence shows that she does not meet the criteria for a current diagnosis of PTSD.  When evaluating medical opinions it is the province of the Board to weigh the evidence and decide where to give credit and where to withhold the same, and in so doing, to also accept certain medical opinions over others.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  An evaluation of the probative value of a medical opinion or diagnosis is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The Board may then determine the credibility and weight to be attached to such opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

While the Veteran's treating psychiatrist diagnosed the Veteran with PTSD in 2011 and noted that it was due to her car accident in service, the Board finds that this opinion is outweighed by the opinions of the VA examiners.  The treating psychiatrist's March 2011 evaluation did not include a discussion of how the Veteran met the criteria for a diagnosis of PTSD, and the only specific symptoms of PTSD which are mentioned in the report are panic attacks and nightmares.  Although mental health care professionals are presumed to know and take into account the DSM criteria in diagnosing PTSD, the psychiatrist's failure to identify the symptoms which meet the criteria for PTSD renders this diagnosis less probative than the September 2012 VA examination report which does specifically consider each criterion for PTSD.  See Cohen v. Brown, 10 Vet. App. 128, 139-42 (1997).  The examiner found that the Veteran did not persistently reexperience the traumatic event, did not have persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, and did not have persistent symptoms of increased arousal not present before the trauma.  Because the Veteran did not meet these criteria, she did not have a diagnosis of PTSD.  These findings are not contradicted by the Veteran's treatment records, which do not contain reports of such symptomatology.  These findings were further supported by the August 2007 VA examiner, who also did not find that the Veteran had a diagnosis of PTSD, either during the initial examination or in her February 2016 addendum, which was provided after reviewing all of the medical evidence of record.  

The Board notes that the Veteran's VA treatment records after March 2011 frequently continue to list PTSD as a diagnosis.  This appears to be a repetition of the diagnosis given by the March 2011 psychiatrist's evaluation, and are not based on separate evaluations and provide no information regarding the underlying stressor or symptoms that support such a diagnosis.  These subsequent VA treatment records are therefore found also to be far less probative than the findings of the VA examiners.  References to PTSD "by history" are likewise not current diagnoses, but are taken from prior records or self-reported medical history.  Furthermore, when the Veteran did receive a full psychiatric reevaluation upon being admitted for inpatient treatment in 2015, she was not found to have a diagnosis of PTSD by her examining psychiatric nurse and psychiatrist.

The Board therefore finds that the weight of the probative evidence indicates that the Veteran's symptoms do not meet the DSM criteria for a diagnosis of PTSD.  The law limits entitlement for service-related diseases and injuries to cases where an underlying in-service incident has resulted in the claimed current disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board notes that while the Veteran has, at times, asserted that she experienced military sexual trauma in service, these assertions are not credible in light of her overall statements and testimony.  The Board, as the fact-finder, is required to evaluate the credibility of evidence.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  In this case, the Veteran has submitted lengthy statements describing her tumultuous relationship with her previous husband and her Staff Sergeant, and although her service treatment records confirm that she did have a baby in service, her telling of the events surrounding his birth are greatly inconsistent.  It is clear that the Veteran had personal problems during her service, and this is supported by the December 1991 notation that the Veteran was having anxiety related to severe personal problems.  There is no evidence to indicate, however, that the Veteran experienced military sexual trauma in service.  The Veteran herself did not assert this at her VA examinations, and to the extent that she has raised this issue in written statements, they are far too inconsistent to constitute credible evidence towards the current claim.

The Veteran has been diagnosed with borderline personality disorder.  Congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  Personality disorders are not diseases or injuries for compensation purposes, and disability resulting from them may not be service-connected.  38 C.F.R. § 4.127.  A congenital defect, including personality disorders, can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  Id.; see also VAOPGCPREC 82-90.

The Veteran is therefore not able to receive service connection for her diagnosis of borderline personality disorder, but consideration must be given to whether she incurred an additional, superimposed psychiatric disorder during her service.  In addition to borderline personality disorder, the Veteran has received other psychiatric diagnoses, and she has most consistently been diagnosed with bipolar disorder and panic disorder.  The weight of the medical evidence indicates, however, that these psychiatric disorders are not related to her military service, and they were not superimposed on the Veteran's preexisting personality disorder during her service.

The August 2007 VA examiner found that the Veteran had major depressive disorder and panic disorder with agoraphobia, but found no connection between these disorders and her car accident in service.  The examiner stated in the February 2016 addendum that these disorders were due to a childhood history marked by abuse and to poor choices made in her later life, including choices which led to the loss of her child.  The examiner had an opportunity to review the Veteran's more recent treatment records when she issued her February 2016 addendum, and her medical opinion remained unchanged.  She wrote that the Veteran's diagnoses were unrelated to military service, and that panic disorder with agoraphobia occurred after military service and was "a result of poor personal decisions, illicit substance dependence, incarceration, and the loss of custody of her child," while her bipolar disorder was also unrelated to military service and had its onset many years after service.  The Board finds this medical opinion to be highly persuasive.  See Prejean, 13 Vet. App. 444, Owens, 7 Vet. App. at 433.  These findings are also supported by the VA treatment records, which show frequent references to the Veteran's life stressors, including losing custody of her child, substance abuse, and personal conflict with her husband, as well as by the findings of the September 2012 VA examiner, who found that it was less likely than not that the Veteran's psychiatric disorder was related to any event in service.  

The August 2007 VA examiner's findings regarding the etiology of the diagnoses other than PTSD and borderline personality disorder are not directly contradicted by any other medical opinion of record.  The only evidence providing a direct nexus between the Veteran's diagnoses other than PTSD and borderline personality disorder and her service are the assertions of the Veteran herself.  She has stated that her panic disorder had its onset during service, and that subsequent life events after service only exacerbated this disorder.  The Board recognizes that the Veteran, as a layperson, is competent to report on matters observed or within her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, a diagnosis of a psychiatric disability requires not just observation of certain symptoms, but also specialized training to diagnose psychiatric disorders.  Additionally, a probative medical opinion on the etiology or underlying causes of any other psychiatric condition likewise requires the specialized training of a medical professional.  In this case, as a layperson not shown to possess appropriate medical training and expertise, the Veteran is not competent to render a persuasive or competent medical opinion on whether the symptoms that she experienced during or immediately after her service were of the type and severity that would constitute a diagnosis of a chronic psychiatric disorder, nor is she competent to state whether her current psychiatric disorders were caused by or otherwise related to her military service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Hence, her assertions in this regard do not constitute competent and persuasive evidence in support of the claim for service connection.

Furthermore, the Board has also considered whether service connection for a psychiatric disorder is warranted on a presumptive basis.  Psychosis shall be presumed to have been incurred in service when a veteran has served continuously for 90 days or more during a period of war and it manifests to a degree of 10 percent or more within one year from termination of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  In this case, while the Veteran's VA treatment records clearly document that she exhibited psychotic symptoms in 2015, there is no evidence that the Veteran was diagnosed with or was otherwise shown to have a psychosis during service or within one year from termination of service, nor has the Veteran alleged that she had any such symptoms at that time.  Therefore, this presumption is inapplicable in the current case. 

In short, there is no competent and probative evidence showing that the Veteran has a valid, current diagnosis of PTSD or that she has had a diagnosis of another psychiatric disability which has been connected through competent and probative evidence to her service or that was superimposed on a personality disorder during her service.  Accordingly, the preponderance of the evidence is against the claim for service connection.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, depression, anxiety disorder, and panic disorder, is denied.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


